De Haven, J.
— This action is brought by the county of San Joaquin to recover possession of two rooms in the court-house of that county. A demurrer to the-complaint was sustained, and at the same time the court granted a motion to strike out a portion of the complaint, and thereupon judgment was rendered in favor of defendants. The plaintiff appeals from the judgment.
The complaint alleges, in substance, that a certain block of land in the city of Stockton was dedicated by its owner for public use for the erection thereon of the-court-house for San Joaquin, and such other public buildings as might, by the proper authorities, be deemed necessary, and that the plaintiff did erect thereon a. court-house, and was, on the 27th of January, 1891, in the possession, and was then and ever since has been entitled to the possession, of said block of land and of the court-house, and of those two rooms on the second floor thereof, each of which is designated, on the plans of said court-house, as “judges’ chambers”; and that *50the defendants did, “on the day and year last aforesaid, wrongfully and unlawfully enter into said rooms, and did oust the plaintiff therefrom,” and now “ unlawfully withhold the possession thereof from plaintiff.”
The complaint also contained this paragraph, which is the part which was stricken out on motion of defendants: “ That said rooms were assigned by plaintiff for the use and occupation of the district attorney of said county, and on the seventh day of April, 1891, he demanded of defendants, in his own behalf, and in the name of and on behalf of plaintiff, that they vacate and surrender possession of said rooms, but to vacate or surrender possession thereof said defendants refused and still refuse.”
1. The court did not err in striking from the complaint the paragraph above quoted. It was merely the statement of a matter which might be proper to be shown upon the trial of the action, but it added nothing to the ultimate and issuable facts alleged in the complaint.
2. The complaint states a cause of action. It alleges facts showing plaintiff's right to the possession of its court-house, and of the rooms therein described, and that defendants wrongfully withhold the possession of said rooms from plaintiff. This is all that a complaint in this character of action is required to state. (Payne v. Treadwell, 16 Cal. 244; Marshall v. Shafter, 32 Cal. 194.) Indeed, that this complaint would generally be considered sufficient in an action to recover possession of real property is not denied, but it is argued in behalf of respondents that the court must take judicial notice of the fact that the defendants are judges of the superior court of the county of San Joaquin, and as it is alleged that the rooms occupied by them are marked upon the plans of the court-house as judges’ chambers, that it thus appears from the complaint that they are rightfully in occupation thereof, and that their occupation is the possession of the plaintiff. This seems to have been the view of the learned judge who presided in the court below, and rendered judgment for the defendants.
3. We do not think the court, in passing upon the *51question raised by demurrer to the complaint in this action, is required to take judicial notice of the fact that the defendants are judges of the superior court of San Joaquin County. The court takes judicial notice of the fact as to who are the judges of the superior court of that county, and of their official acts,—that is, of such acts as can only be performed by a judge of that court in his official capacity. But the court can have no judicial knowledge that a person who is sued upon a promissory note, or made a defendant in an action to recover possession of real estate, and who may have the same name as a judge of the superior court, is in fact such judge. The case has, however, been elaborately argued here by both parties, upon the conceded fact that the defendants are judges of the superior court, and that this action is in fact brought to recover possession of certain rooms in the court-house which are occupied by defendants as their judicial chambers, and as the case must be remanded for trial, it is proper to consider it from this point of view, and pass upon the main question which has been presented in the argument of counsel.
4. It sufficiently appears from the complaint that the rooms now occupied by the defendants were originally designed to be used as chambers for the judges of the superior court, and were so marked upon the plans for the construction of the court-house, and it is argued here that the rooms having been constructed for this purpose, the defendants have the right to occupy them, and that the board of supervisors has no right to devote them to any other purpose. We do not think that this contention, as thus broadly stated, can be maintained. The county of San Joaquin is a public corporation vested with certain corporate powers necessary to enable it to perform the duties which are imposed upon it as one of the political subdivisions of the state, and its corporate powers “can only be exercised by the board of supervisors or by agents or officers acting under their authority or authority of law.”. (County Government Acta sec. 2; Stats. 1883, p. 299.)
*52In defining the powers of the board of county commissioners in the state of Ohio, the supreme court of that state say: “ It may be laid down as a general rule, that the board of county commissioners is clothed with authority to do whatever the corporate or political entity, the county, might, if capable of rational action, except in respect to matters the cognizance of which is exclusively vested in some other officer or person.” (Shanklin v. Gomm’rs Madison Co., 21 Ohio St. 583.) This expresses with accuracy the powers of the board of supervisors within the several counties of this state. In addition to the general language above quoted from the County Government Act, that statute expressly enumerates the powers of the board of supervisors, from which it very clearly appears that these officers are made the representatives of the county for the purpose of providing necessary county buildings and suitable rooms for county purposes, and that they are to take care of, manage, and control all real and personal property belonging to the county and necessary for public use. (County Government Act, sec. 25, subds. 7-9.) It is the duty of the county to erect and furnish a court-house, and to provide necessary offices for the several county offi- • cers. In performing this duty the county acts through its board of supervisors precisely as a private corporation acts through or by its directors, and the action of such board in providing “ suitable rooms for county purposes,” and in designating the particular rooms which shall be occupied by the different officers, is the act of the county.. And this power is not exhausted when once exercised, but is a continuing¡one, and the assignment of offices may be changed whenever, in the judgment of the board, public convenience will be promoted by a change. The authority to provide suitable rooms for county purposes necessarily carries with it the power to designate the room which is suitable for the transaction of any particular part of the public business; and, as before stated, this power is intrusted by law to the judgment and discretion of the board of supervisors, and the judge *53of the superior court has no more right to select the particular room in the court-house which he will occupy as his chambers than has the cleric or the sheriff to choose the room which he will occupy as his office. The law certainly confers no authority upon him to take possession of any room in the court-house for his chambers, when such room has been assigned by the board of supervisors to any other county officer. The power of the board is necessarily exclusive. If, however, the room actually assigned for the use of the court or for the judge is not suitable for that purpose, he is not compelled to occupy it, but may proceed under the authority conferred by section 144 of the Code of Civil Procedure, and this power is amply sufficient to protect the superior court from any arbitrary or unreasonable action of the board of supervisors, without in the least interfering with their exclusive right to manage and control the public property, or with the right of other county officers to occupy such rooms in the court-house as may have been assigned to them.
Judgment reversed.
McFarland, J., and Sharpstein, J., concurred.